Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 27, 2014

                                       No. 04-13-00622-CV

                            IN THE INTEREST OF S.C., A CHILD,

                    From the 407th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012-PA-00414
                            Honorable Richard Garcia, Judge Presiding


                                          ORDER
Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Luz Elena Chapa, Justice

        Robin C. appeals the trial court’s order terminating her parental rights. Appellant’s court-
appointed appellate attorney filed a motion to withdraw and a brief pursuant to Anders v.
California, 386 U.S. 738 (1967), in which he concluded the record on appeal does not present
any arguable, nonfrivolous grounds for appeal. In accordance with Anders, this court held the
motion to withdraw in abeyance and set a deadline of November 27, 2013, for appellant to file a
pro se brief. We subsequently sent appellant a copy of the appellate record and granted her two
extensions of time to file the pro se brief. Our most recent order, dated January 8, 2014, ordered
appellant’s pro se brief due January 20, 2014, and advised appellant that no further extensions of
time would be granted.

       Appellant has filed a motion stating the brief is not complete and requesting a further
twenty-day extension of time to file the pro se brief. We deny the motion.

       The State has filed a waiver of its right to file a brief. Accordingly, this appeal is ready to
be submitted to a panel of this court for decision.


           It so ORDERED on January 27, 2014.
                                                              PER CURIAM


ATTESTED TO: __________________________________
             Keith E. Hottle
             Clerk of Court